433 F.2d 990
Harry W. THERIAULT, Petitioner-Appellant,v.U.S.A., ex rel., STATE OF MISSISSIPPI, J. Edgar Hoover, FBIDirector; Olin G. Blackwell, Warden, U.S.Penitentiary, et al., Respondents-Appellees.
No. 29900 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 26, 1970.
Harry W. Theriault, pro se.
John W. Stokes, Jr., U.S. Atty., Allen I. Hirsch, Asst. U.S. Atty., Atlanta, Ga., for respondents-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Harry W. Theriault appeals from the District Court's denial of his petition for habeas corpus and other relief.  We affirm.


2
Appellant has contended that officials in the United States Penitentiary in Atlanta have kept him in 'close custody' solely on the basis of certain prior convictions in the State of Mississippi, which he alleges were obtained in violation of his constitutional rights.


3
The District Court held that in the appellant's case, his 'close custody' was based on the large number of federal sentences which he is serving and which are to be served, including at least two which resulted from convictions of escape.  The matter is one which addresses itself to internal prison administration.  See Quick v. Thompkins, 5 Cir., 1970, 425 F.2d 260; Brown v. Wainwright, 5 Cir., 1969, 419 F.2d 1308.  The Court refused to entertain a collateral attack on the Mississippi state convictions.  We agree.  See Rodgers v. Louisiana, 5 Cir., 1969, 418 F.2d 237; Word v. North Carolina, 4 Cir., 1969, 406 F.2d 352.  Appellant completed service of his Mississippi sentences several years ago.  They were not used for enhancement of his present sentences.  Cf. United States ex rel. Durocher v. LaVallee, 2 Cir., 1964,  330 F.2d 303, cert. denied, 377 U.S. 998, 84 S.Ct. 1921, 12 L.Ed.2d 1048 (1964).  Theriault is not in custody under, nor otherwise restrained by, the Mississippi convictions and sentences.


4
Affirmed.